Citation Nr: 1818040	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder prior to October 4, 2011, and in excess of 30 percent since December 1, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for left knee disorder prior to May 1, 2012, and in excess of 30 percent since July 1, 2013. 

3.  Entitlement to an initial compensable rating for a nasal disorder.  

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) as of April 9, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to April 1977, from October 1986 to September 1989, from December 1989 to March 1991, and from February 1992 to May 2001.  

This matter comes to the Board of Veterans' Appeals from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over this appeal is with the RO in Milwaukee, Wisconsin. 

The Board notes that the Veteran was assigned a temporary 100 percent disability rating from October 4, 2011 to December 1, 2012 for right knee total arthroplasty, and again from May 1, 2012 to June 30, 2012 for left knee total arthroplasty.  As reflected in the title page, given that this is a full grant of the benefits sought on appeal, these periods are no longer on appeal.  

The Board also notes that the RO previously adjudicated the Veteran's TDIU claim on April 9, 2015, and the Veteran did not submit a notice of disagreement to this decision.  As such, the issue of entitlement to TDIU prior to April 9, 2015 is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).

In April 2016, the Board granted the Veteran's service connection claim for tinnitus and remanded the remaining issues for further development.   

The issue of TDIU as of April 9, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 4, 2011, the Veteran's right knee disability was characterized by pain and degenerative changes; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, and instability that is "mild" in nature has not been shown.

2.  Prior to May 1, 2012, the Veteran's left knee disability was characterized by pain and degenerative changes; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, and instability that is "mild" in nature has not been shown.

3.  As of December 1, 2012, the residuals of the Veteran's total right knee replacement have been characterized by pain, instability, and some difficulty walking; severe painful motion or weakness in the affected extremity, ankylosis of the knee in flexion between 10 and 20 degrees, limitation of extension to 30 degrees, or nonunion of the tibia and fibula, with loose motion, requiring a brace has not been shown.

4.  As of July 1, 2013, the residuals of the Veteran's total left knee replacement have been characterized by pain, instability, and some difficulty walking; severe painful motion or weakness in the affected extremity, ankylosis of the knee in flexion between 10 and 20 degrees, limitation of extension to 30 degrees, or nonunion of the tibia and fibula, with loose motion, requiring a brace, has not been shown.

5.  Throughout the entire period on appeal, the Veteran's nasal disorder has not been manifested by an obstruction that was greater than 50 percent of the nasal passage on both sides, or a complete obstruction in either nasal passage.

6.  The Veteran's liver disorder was not caused by or related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disorder prior to October 4, 2011, and in excess of 30 percent since December 1, 2012, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5260, 5055 (2017).

2.  The criteria for an initial rating in excess of 10 percent for left knee disorder prior to May 1, 2012, and in excess of 30 percent since July 1, 2013, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5260, 5055 (2017).

3.  The criteria for an initial compensable rating for a nasal disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.15, 4.16, 4.97, DC 6502 (2017).

4.  The criteria for entitlement to service connection for a liver disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected bilateral knee disabilities and a nasal disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Bilateral Knee Disorders

The Veteran's right and left knee disabilities have been assigned separate 10 percent rating under 38 C.F.R. § 4.71a, DC 5260 prior to October 4, 2011 (right knee), and May 1, 2012 (left knee), respectively.  

In order to warrant an increased rating based solely on limitation of motion or traumatic arthritis, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively);
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); or,
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
See 38 C.F.R. § 4.71a.

In this case, a rating in excess of 10 percent for a right knee disorder prior to October 4, 2011, and a left knee disorder prior May 1, 2012 is not warranted.  Specifically, in a December 2010 VA examination, the Veteran reported bilateral knee pain that required the use of a cane for ambulation.  On examination, the Veteran's right knee range of motion was flexion to 90 degrees and extension to 0 degrees with pain limiting flexion to 80 degrees.  His left knee range of motion was flexion to 70 degrees and extension to 0 degrees with pain limiting flexion to 60 degrees.  There was no evidence of ankylosis or incapacitating episodes due to arthritis.  

Similarly, the Veteran's private treatment records do not report any additional limitation of motion that would warrant a higher rating.  

Next, the Board considers whether separate compensable ratings are warranted for the Veteran's bilateral knee disabilities based on instability or cartilage symptoms.  In order to warrant a compensable rating based on knee instability or cartilage symptoms, the evidence must show:
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for "slight" symptoms); or,
* Symptomatic symptoms due to the removal of the semilunar cartilage (10 percent under 5258).  
See 38 C.F.R. § 4.71a.

Based on the evidence, the Board determines that separate compensable rating are not warranted based on instability or cartilage symptoms in either knee.  Specifically, during a VA examination in December 2010, the Veteran reported bilateral knee pain.  On examination the examiner determined that while the Veteran had left knee effusion and guarding, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, locking, and subluxation in either knee.  Further, he noted that the Veteran's bilateral knee ligaments and meniscuses were all within normal limits. 

Additionally, there is no evidence of instability symptoms and injury to the cartilage in either knee in the private and VA treatment records.  

Next, the Veteran's bilateral knee disability was assigned separate 30 percent ratings under 38 C.F.R. § 4.71a, DC 5055 (addressing knee replacement) as of December 1, 2012 (for the right knee), and July 1, 2013 (for the left knee), respectively.  Under DC 5055, a 60 percent is warranted when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  However, intermediate ratings between 30 and 60 percent may also be assigned by analogy if evidence shows that such a rating is warranted under DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055 (2017).  Thus, in order to be entitled to an intermediate rating in excess of 30 percent the evidence must show:
* Ankylosis of the knee in flexion between 10 and 20 degrees (40 percent under DC 5256);
* Limitation of extension to 30 degrees (40 percent DC 5261); or, 
* Nonunion of the tibia and fibula, with loose motion, requiring a brace (40 percent under DC 5262).
See 38 C.F.R. § 4.71a.

Here, separate ratings in excess of 30 percent for the Veteran's bilateral knee disabilities status post total knee replacements are not warranted for the entire period on appeal.  Specifically, in a February 2017 VA examination, the Veteran reported that his knees are "doing pretty good" with only occasional knee pain during prolonged walking and standing.  On examination, the Veteran's right knee range of motion was flexion to 130 degrees and extension to 0 degrees with no pain on motion.  His left knee range of motion was flexion to 115 degrees and extension to 0 degrees with no pain on motion.  There was no evidence of ankylosis or impairment to the tibia and/or fibula.    

In the most recent September 2017 VA examination, the Veteran reported intermittent bilateral knee pain with occasional flare-ups.  On examination, the Veteran's right knee range of motion was flexion to 110 degrees and extension to 0 degrees with pain on motion and palpation.  His left knee range of motion was flexion to 115 degrees and extension to 0 degrees with pain on motion and palpation.  There was no evidence of ankylosis or impairment to the tibia and/or fibula.    

Therefore, based on the evidence of record, the Board determines that a rating in excess of 30 percent in either knee status post knee replacement as of December 1, 2012 (for the right knee), and July 1, 2013 (for the left knee) is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's knees due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to flare-ups, fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Moreover, the December 2010, February 2017, and September 2017 VA examiners did not find any evidence of additional loss of motion or functioning after repetitive testing, weight bearing, and or during flare-ups that would warrant a higher rating.  

Nasal Disorder

The Veteran's nasal disorder, characterized as a nose deformity status post septoplasty, has been assigned a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6502.  In order to warrant a compensable rating, the evidence must show a nasal deformity with a 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side (10 percent).  See 38 C.F.R. § 4.97 (2017), Diagnostic Code 6502.

After a review of the evidence of record, the Board determines that a compensable rating is not warranted for any period on appeal.  Specifically, the Veteran was offered two VA examinations and none of the examinations reflected symptoms that would warrant an increased rating.  For example, at the December 2010 VA examination, the Veteran reported a past history of a nose fracture and surgery that caused significant sinus problems.  On examination, there was no evidence of a nasal obstruction, deviated septum, polyps, rhinitis, or sinusitis.  Similarly, at his most recent February 2017 VA examination, the examiner did not find any evidence of a 50 percent obstruction in either nasal passage, nor did he have polyps.  

Therefore, based on this evidence, there is no clinical evidence to support the Veteran's argument that he is entitled to an initial compensable disability rating.  Accordingly, an initial compensable disability rating is not warranted on a schedular basis.  

In considering the appropriate disability rating, the Board has considered other applicable diagnostic codes, including DCs 6504 (addressing loss of part of the nose), and 6510-6521 (addressing larynx and pharynx disorders) and DCs 6523 and 6524 (addressing bacterial and granulomatous rhinitis).  As a preliminary matter, the Veteran is not service-connected for any of these disorders given that they are all separate and distinct disorders from the Veteran's nasal disorder post fracture.  Further, there is no evidence of any obvious disfigurement from a loss of part of the Veteran's nose.  

Additionally, the Board has also considered the statements from the Veteran that his disorders on appeal are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Service Connection

The Veteran asserts that he is entitled to service connection for a liver disorder that was caused by a tattoo and/or alcohol treatments that he received during service.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including liver cirrhosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's liver disorder.  

First, the Veteran's service treatment records do not reflect complaints of, treatment for or a diagnosis related to a liver disorder during active service.  In fact, the Veteran specifically denied any symptoms of a liver disorder, including jaundice and dark urine during his service treatment evaluations in September 1992, February 1993 and March 1993.  Moreover, the Veteran again denied symptoms of a liver disorder in January 1998 and April 2001.   

Next, while the Veteran's treatment records indicate that the Veteran may have had liver damage that occurred over the past 20-30 years, the objective post-service evidence does not reflect complaints or symptoms related to a liver disorder until approximately 2009-2011.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for liver cirrhosis is not warranted because it did not manifested to a degree of 10 percent or more within a year of separation from active service.  See 38 C.F.R. § 3.307(a).

As part of this claim, the Board recognizes the statements made by the Veteran regarding his history of symptoms.  Specifically, that he suffered from a liver disorder shortly after separation from service.  In this regard, while the Veteran is not competent to diagnose the aforementioned disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the Board finds that such a large gap in treatment since separation from service weighs against the Veteran's claims.  Further, the record contains inconsistent statements from the Veteran as to the onset of his asserted disabilities.  Specifically, the Veteran's September 1992, February 1993, March 1993, January 1998, and April 2001 service treatment records contradict his assertions that his liver disorder has persisted since service.  Additionally, the Board notes that the Veteran submitted claims for other VA benefits prior to claiming the issues on appeal.  Thus, the fact that the Veteran was aware of the VA benefits system and failed to submit a claim for the disorder he now claims, weighs heavily against his credibility. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's asserted liver disorder to active duty service.  

Specifically, in a May 2013 VA examination, the examiner determined that the Veteran's liver disorder, diagnosed as Hepatitis-B, was caused by exposure to the Hepatitis-B virus after service and not due to and/or aggravated by his isoniazid treatments for his alcohol dependency.  Further, the examiner noted that the Veteran had consistently normal liver enzyme levels until approximately 2011.  In a February 2017 VA examination, the examiner opined that the Veteran's liver disorder and cirrhosis are not due to service, to include as a result of a tattoo.  Specifically, she stated that the Veteran's liver disorder would have manifested as an "acute illness, with jaundice and elevated liver function tests" within 2 years after service if it was acquired during service.  As such, given that the Veteran had normal liver functioning without jaundice for many years after services, the evidence indicates that his liver disorder was not related to service.  Additionally, the examiner noted that the Veteran was successfully treated for Hepatitis-B, and as a result, he no longer has a current diagnosis of Hepatitis-B and/or any other liver disorder.  

In considering the Veteran's assertions, the Board acknowledges that the Veteran's March 2015 VA treatment records indicate that the Veteran's liver disorder "likely" occurred 20-30 years earlier.  Nevertheless, the Board finds these opinions to be less probative as the medical provider did not provide any rationale for his opinions.  As such, the Board finds the well-supported rationales from the VA examiners to be more persuasive.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his liver disorder to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his liver disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because a liver disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disabilities are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained, as well as the records associated with a claim for benefits with the Social Security Administration.  As discussed below, the Veteran has also been provided with VA examinations per the Board's April 2016 Remand instructions.  

Finally, it is noted that this appeal was remanded by the Board in April 2016 to obtain additional records and provide the Veteran with a new VA examination.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all relevant, outstanding, and available records have been obtained.  Further, the Veteran was provided with multiple VA examinations in February 2017, and the Board finds that these examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for a right knee disorder prior to October 4, 2011, and in excess of 30 percent since December 1, 2012, is denied.  

An initial rating in excess of 10 percent for left knee disorder prior to May 1, 2012, and in excess of 30 percent since July 1, 2013, is denied.

An initial compensable rating for a nasal disorder is denied.

Service connection for a liver disorder is denied.


REMAND

As previously discussed, the Veteran was denied entitlement to TDIU on April 9, 2015, and as this aspect of his claim was separately adjudicated and the Veteran has not submitted a notice of disagreement to this decision, this period is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  

Nevertheless, since April 9, 2015, additional evidence is of record to support the Veteran's contention that he is unemployable due to his service-connected disabilities.  The Board notes that a claim for an increased rating for a service-connected disability is one for the highest rating obtainable, including entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, this aspect of the claim must be remanded to the RO for the necessary development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations.  

2.  If the claim is not fully granted, issue a statement of the case on the issue of entitlement to TDIU as of April 9, 2015.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.  See Tyrues, 23 Vet. App. at 176 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


